          Case 1:18-cv-01551-ESH Document 86 Filed 04/15/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                 Plaintiffs,

    vs.                                                   Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                 Defendants.


         DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO FILE
    OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION AND
      ANSWER TO THE SECOND AMENDED CLASS ACTION COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendants, by and through

counsel, respectfully submit this motion to extend the time for Defendants to file their opposition

to Plaintiff’s renewed motion for class certification (ECF No. 62) and the answer to the Second

Amended Class Action Complaint (ECF No. 61). Pursuant to Local Civil Rule 7(m), the parties

conferred and Plaintiffs oppose this motion. For the reasons provided below, Defendants request

a six day extension to file the opposition brief and a two week extension to file the answer. In

support of this motion, Defendants state the following:

       1. On March 27, 2019, the Court held a conference call with counsel for the parties.

The Court informed the parties that Defendants’ motion to dismiss (ECF No. 68) will be denied.

The Court granted Defendants’ motion (ECF No. 66) to defer submission of its substantive

opposition to Plaintiffs’ renewed motion for class certification, and asked Defendants’ counsel

for his proposed date to submit the opposition. Defendants’ counsel responded with the date of

April 17, 2019. Later during the call, in response to an inquiry from Plaintiffs’ counsel, the

Court asked Defendants’ counsel if he could also submit the answer on April 17, 2019, and
          Case 1:18-cv-01551-ESH Document 86 Filed 04/15/19 Page 2 of 4



Defendants’ counsel replied yes. The Court entered a minute order setting the deadline for both

Defendants’ opposition and answer as April 17, 2019, at 12 pm.

       2. Defendants have prepared their opposition brief and intended to file it by the April

17, 2019, 12 pm deadline. However, on April 15, 2019, Defendants’ counsel learned that the

Army official who will provide the supporting declaration to Defendants’ opposition brief is on

vacation this entire week due to his children’s school spring break. This official is Mr. Lin St.

Clair, Assistant Deputy for Recruiting, Office of the Assistant Secretary of the Army for

Manpower and Reserve Affairs. Mr. St. Clair has previously provided declarations in this case.

See ECF No. 22-1; ECF No. 56-1.

       3. Due to his vacation, Mr. St. Clair is not available this week to provide information

needed to complete his declaration nor to sign the declaration. Mr. St. Clair is uniquely qualified

to inform the Court of matters necessary to Defendants’ opposition, and no other official with

Mr. St. Clair’s knowledge of the facts of this case is available to serve as the declarant. Mr.

St. Clair is scheduled to return from vacation on Monday, April 22, 2019. The requested six day

extension will allow Defendants’ counsel to complete Mr. St. Clair’s declaration, to obtain his

signature on the declaration, and to file it with Defendants’ opposition brief by Tuesday, April

23, 2019, at 12 pm.

       4. Regarding the answer, in hindsight, during the conference call Defendants’ counsel

should have requested more time to submit the answer given the complexity of drafting the

opposition to Plaintiffs’ class certification motion and responding to the allegations in Plaintiffs’

50 page, 213 paragraph complaint. Defendants respectfully request a two week extension of

time to file the answer due to the press of counsel’s deadlines in other cases, and because Mr.

St. Clair’s knowledge of the facts of this case is needed to complete the answer. Defendants



                                                  2
 
          Case 1:18-cv-01551-ESH Document 86 Filed 04/15/19 Page 3 of 4



respectfully apprise the Court that Defendants’ counsel is currently preparing for trial in the case

of Steele v. Shanahan, Civ. A. No. 13-1229 (APM) (trial dates June 17-20, 2019), and during this

week and for the following two weeks will be briefing, opposing, and replying to motions in

limine in that case.

       5. In view of the above, Defendants respectfully request that the Court grant this motion

and enter an order requiring that Defendants file their opposition to Plaintiffs’ renewed motion

for class certification by April 23, 2019, at 12 pm, and to file the answer to the Second Amended

Class Action Complaint by May 1, 2019, at 12 pm. Defendants further request that the order

accordingly extend Plaintiffs’ time to file their reply in further support of their renewed motion

for class certification to May 7, 2019, at 12 pm. A proposed order accompanies this motion.

Dated: April 15, 2019                         Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         BY: /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                              Attorneys for Defendant




                                                 3
 
         Case 1:18-cv-01551-ESH Document 86 Filed 04/15/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on this 15th day of April 2019, I served the foregoing motion for extension

of time upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: April 15, 2019                         /s/ Roberto C. Martens, Jr.
                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              Civil Division
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574
                                              roberto.martens@usdoj.gov

                                              Attorney for Defendant




                                                4
 
          Case 1:18-cv-01551-ESH Document 86-1 Filed 04/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                  Plaintiffs,

    vs.                                                  Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                 Defendants.


                                             ORDER

         Upon consideration of Defendants’ motion for extension of time and for good cause

shown, it is hereby ORDERED that the motion is GRANTED. It is further ORDERED that

Defendants shall file their opposition to Plaintiffs’ renewed motion for class certification by

April 23, 2019, at 12 pm; and Defendants shall file their answer to the Second Amended Class

Action Complaint by May 1, 2019, at 12 pm. It is further ORDERED that Plaintiffs shall file

their reply in further support of their renewed motion for class certification by May 7, 2019, at

12 pm.

         IT IS SO ORDERED.


Dated: ____________________                       _________________________________
                                                  ELLEN S. HUVELLE
                                                  United States District Judge
